Citation Nr: 1402647	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-32 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for acute myeloblastic leukemia, to include as due to herbicide exposure for the purposes of accrued benefits.


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel




NTRODUCTION

The Veteran had active military service from January 1966 to January 1968. He died in 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to service connection for leukemia and denied entitlement to service connection for cause of death.

On her August 2009 substantive appeal, the appellant indicated that she desired a Travel Board hearing before a member of the Board. However, in September 2011, she withdrew her request for a hearing.

The appellant submitted additional evidence in January 2013 consisting of VA articles regarding Ischemic Heart Disease and Agent Orange, internet articles regarding atherosclerosis, coronary artery disease and carotid endarterectomy, and an Appellant's Brief asserting service connection and cause of death should be granted because the Veteran had coronary artery disease.  

The appellant has not filed a motion for substitution. See 38 U.S.C.A. § 5121A (mandating that petitions for substitution by eligible parties in claims for benefits pending at the time of the claimant's death must be filed not later than one year after death of claimant). 

The issue of cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran is presumed to have been exposed to herbicides during active service in Vietnam.

2. The Veteran died of septic shock as a consequence of neutropenia fever and gram-positive bacteremia.

3. At the time of the Veteran's death, a claim for service connection for his acute myeloblastic leukemia (AML) was pending.

5. At the time of the Veteran's death there was no competent medical evidence relating the Veteran's exposure to herbicides during service to his AML.


CONCLUSION OF LAW

The criteria to establish service connection for acute myeloblastic leukemia for the purposes of accrued benefits are not met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death. In such a case, VA must provide a claimant: (1) a statement of the conditions, if any, for which the veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA provided the appellant with a Hupp-compliant VCAA letter in August 2008. VA notified the appellant of the evidence needed to substantiate the claim, whether based on a service-connected or non-service-connected disability, identified the type of evidence that would best do so, notified her of VA's duty to assist, and indicated that it was developing her claim pursuant to that duty. VA noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified its source(s). VA also noted that it was the appellant's ultimate responsibility to ensure VA's receipt of all pertinent evidence. 

The claims file contains service treatment records, reports of post-service medical treatment, and VA and private medical opinions regarding the nature and etiology of the Veteran's cancer. There is no indication of any further available evidence or information to be associated with the record concerning the claim for accrued benefits. In a claim for accrued benefits, the Board generally may not consider medical evidence received after the date of the Veteran's death, although there are exceptions for outstanding service treatment records and VA records, as they are considered to be in the constructive possession of VA at the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a), (d)(4). As the record does not reflect the existence of any outstanding relevant VA records, the record, as it stands, is sufficiently developed to decide the claim. See 38 C.F.R. § 3.159(c)(4). 

No further action is necessary to assist the appellant. There is no additional guidance VA could provide to the appellant regarding what further evidence she should submit to substantiate her claim. See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).

Accrued Benefits Claim

At the time of his death, the Veteran had a pending claim of entitlement to service connection for his AML, received in September 2007. He claimed his AML was due to Agent Orange exposure during his active military service. The RO sought to assist the Veteran in development of the claim up until the time of his death in April 2008; however, the claim remained unadjudicated as of the date of the Veteran's death. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In August 2008, the appellant who is the Veteran's surviving spouse, timely filed her accrued benefits claim.  See 38 U.S.C.A. § 5121(c) (West 2002) (applications for accrued benefits must be filed within one year after the date of the Veteran's death). 

Upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which he or she was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000. With respect to deaths occurring on or after December 16, 2003, the law has been amended to remove a two-year limitation on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits. See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits. "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d)(4).

Thus, the critical question with respect to the accrued benefits claim is whether at the time of the Veteran's death there was in the evidence of record sufficient evidence showing the Veteran was entitled to a grant of service connection for his AML. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. The preponderance of the evidence is against the claim for accrued benefits, both on a presumptive and direct basis, and the appeal will be denied. 

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(2012). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. 
§ 3.307(a)(6)(ii). Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e)(2012), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

The Veteran's service personnel records (STRs) indicate that he served in the Republic of Vietnam during the Vietnam War and, therefore, the Veteran is presumed to have been exposed to herbicides during service. However, AML is not included as a disability entitled to the herbicide exposure presumption for purposes of establishing service connection. Thus service connection for AML is not warranted under the herbicide presumption provisions of 38 C.F.R. § 3.309(e).

When a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

The Veteran's AML was first demonstrated many years after service separation; there is no evidence or contention that it existed to a compensable degree within one year after the Veteran's discharge from service. See 38 C.F.R. §§ 3.307, 3.309(a). The Veteran's service personnel records (STRs) are entirely silent or negative for any evidence pertaining to AML. His separation examination in January 1968 noted marks and scars, dental caries, and bilateral high frequency hearing loss but no other no complaints or medical complications during service. 

Post-service medical records show the Veteran was diagnosed with acute myelogenous leukemia in June 2007 and treated for his condition until his death. At the time of his death, the Veteran was not in receipt of service connection for any disorder. 

At the time of the Veteran's death, there was no competent medical evidence in the claims file, or in VA's possession or in a VA treatment record or service treatment record, which would relate the Veteran's exposure to herbicides during active service to his AML. The association of AML diagnosed many years after service with exposure to Agent Orange during service is a matter requiring a substantial degree of medical expertise on the part of the person providing the medical opinion. As the Veteran had no medical expertise, his bare contention that that Agent Orange caused his AML is of no probative value. Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004) (required elements to prove claim for service connection generally include competent evidence of nexus between in-service disease or injury and current disability).

Because at the time of the Veteran's death there was no competent medical evidence to relate the Veteran's AML to his period of active service, the criteria for service connection were not met in view of the evidence as it existed at the time of the Veteran's death. Further, as discussed above, the Veteran's AML is not (and was not) a condition for which a presumption of service connection is warranted based on exposure to herbicides. See 38 C.F.R. §§ 3.307, 3.309(e). Therefore, the preponderance of the evidence is against the claim for accrued benefits. Entitlement to accrued benefits based on the Veteran's pending claim for service connection for AML is not warranted.

As the Veteran did not have any further claims pending at the time of his death, there is no other basis for entitlement to accrued benefits. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998). 


ORDER

Service connection for acute myeloblastic leukemia for accrued benefits purposes is denied. 


REMAND

In an August 2013 opinion, a VA examiner found that the Veteran's claimed leukemia was less likely as not incurred in or caused by "MST." The Board is unaware of the meaning of "MST," and the examiner did not otherwise explain it in the context of this opinion. Further, given the appellant's later contentions, the Board must again remand the appeal.   

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with the necessary authorizations for the release of any private treatment records from Wake Forest University Medical Center not currently on file. Specifically request any medical records from January 2008 through April [redacted], 2008. Obtain these records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the appellant, inform her and provide her an opportunity to submit copies of the outstanding medical records. 

2. Return the claims file to the VA doctor who issued the August 2013 opinion. If the VA doctor who issued the August 2013 opinion is not available, then obtain a new opinion from a physician of suitable background and experience to determine whether the Veteran's cause of death is related to, or an incident of, his service. The following considerations will govern the opinion: 

a. The entire claims folder and a copy of this remand must be made available to the reviewer.

b. The opinion must reflect review of pertinent materials in the claims folder. After reviewing the claims file the examiner must determine WHETHER OR NOT THE VETERAN DEVELOPED CORONARY ARTERY DISEASE AS A RESULT OF HIS ACTIVE SERVICE. If so, the reviewer must state whether the condition resulted from exposure to herbicides or any other incident of military service. 

c. THE EXAMINER MUST SPECIFICALLY EXPRESS AN OPINION AS TO WHETHER AND/OR TO WHAT EXTENT:

i. THE VETERAN'S CORNARY ARTERY DISEASE CONTRIBUTED SUBSTANTIALLY OR MATERIALLY, COMBINED, AIDED, OR LENT ASSISTANCE TO THE PRODUCTION OF THE VETERAN'S DEATH.

ii. WHETHER THE VETERAN'S LEUKEMIA WAS RELATED TO SERVICE, OR, ALTERNATIVEY, CAUSED OR AGGRAVATED BY THE CORONARY ARTERY DISEASE.

"Aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

d. The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i. VA treatment records dated June 2007; 

ii. Veteran's death certificate noting "multiple CVA" as a significant condition contributing to death but not included in the underlying causes.   

iii. Articles submitted by the appellant in January 2013 regarding ischemic heart disease.  

iv. Appellant's Brief submitted January 2013.  

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. 
The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted and discussed a review of the claims folder including electronic "Virtual VA" filings; explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. A SUMMARY CONCLUSION, WITHOUT A STATED AND EXPLAINED BASIS IN THE LAW, IS NOT SUFFICIENT. 
 
3. Readjudicate the issue of entitlement to service connection for cause of death. If the claim remains denied, the appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





